Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 1 of 22 PageID #: 1124




                      EXHIBIT 1
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 2 of 22 PageID #: 1125




    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
    2                         INDIANAPOLIS DIVISION
    3
         AMERICAN SENIOR COMMUNITIES,)
    4    L.L.C.,                     )
                                     )       CAUSE NO.
    5           Plaintiff,           )       1:17-CV-3273-TWP-DML
                                     )
    6           -vs-                 )
                                     )       Indianapolis, Indiana
    7    JAMES BURKHART, et al.,     )       May 15, 2019
                                     )       10:05 a.m.
    8           Defendants.          )
    9

  10

  11                                BEFORE THE
                          HONORABLE DEBRA McVICKER LYNCH
  12

  13                    OFFICIAL REPORTER'S TRANSCRIPT OF
  14                      TELEPHONIC DISCOVERY CONFERENCE
  15

  16

  17

  18

  19

  20    Court Reporter:       Cathy Easley Jones, RDR, FCRR
                              Official Court Reporter
  21                          46 East Ohio Street, Room 290
                              Indianapolis, IN 46204
  22

  23

  24

  25                          PROCEEDINGS TAKEN BY
                            ELECTRONIC SOUND RECORDING
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 3 of 22 PageID #: 1126
                                                                             2


    1                          A P P E A R A N C E S
    2
         FOR THE PLAINTIFF:                Valarie Hays
    3                                      Eli J. Litoff
                                           RILEY SAFER HOLMES & CANCILA
    4                                      Three First National Plaza
                                           70 W. Madison, Suite 2900
    5                                      Chicago, IL 60602
    6    FOR DEFENDANT BURKHART:           Daniel S. Maland
                                           KOZYAK TROPIN &THROCKMORTON
    7                                      2525 Ponce de Leon Blvd.
                                           9th Floor
    8                                      Miami, FL 33134
    9                                      Bradley J. Wombles
                                           NORRIS CHOPLIN & SCHROEDER
  10                                       101 W. Ohio Street
                                           9th Floor
  11                                       Indianapolis, IN 46207
  12    FOR DEFENDANT WERNER:              Pamela Rons
                                           BAXTER ROSE & SCHRAGER
  13                                       6602 East 75th Street
                                           Suite 115
  14                                       Indianapolis, IN 46250
  15    FOR NON-PARTY NEW:                 Jason R. Delk
                                           DELK McNALLY
  16                                       211 South Walnut Street
                                           Muncie, IN 47305
  17
                                           Robert Stauffer
  18                                       JENNER & BLOCK
                                           353 N. Clark Street
  19                                       Chicago, IL 60654-3456

  20 FOR NON-PARTIES FIRST                 Robert Nicholson
     FEDERAL SAVINGS BANK AND              CARSON LLP
  21 THOMAS MILLS:                         301 W. Jefferson Blvd.
                                           Suite 200
  22                                       Fort Wayne, IN 46802
  23
        FOR INTERESTED PARTY               Donald R. Lundberg
  24    BARNES & THORNBURG:                LUNDBERG LAW
                                           P.O. Box 19327
  25                                       Indianapolis, IN 46219
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 4 of 22 PageID #: 1127
                                                                             3


    1              THE COURT:    Good morning.     This is Judge Lynch.      Let

    2   me do a quick roll call.

    3              Mr. Litoff and Ms. Hays.

    4              MS. HAYS:     Yes, we're here, Your Honor.

    5              THE COURT:     Mr. Maland and Mr. Wombles.

    6              MR. MALAND:     Good morning, Your Honor.

    7              THE COURT:    Ms. Rons, you're on for Mr. Werner; is

    8   that right?

    9              MS. RONS:     That's correct.    Good morning, Your

  10    Honor.

  11               THE COURT:     Good morning.

  12               Mr. Lundberg?     Mr. Lundberg, are you there?

  13               MR. LUNDBERG:     Your Honor, I was muted.       I'm sorry

  14    about that.   Don Lundberg.     I'm here for Barnes & Thornburg.

  15               THE COURT:     Good morning.

  16               Good morning, Mr. Delk and Mr. Stauffer.

  17               UNIDENTIFIED SPEAKER:      Yes, good morning, Your

  18    Honor.

  19               THE COURT:     Good morning.    And you are here for

  20    Mr. New; is that correct?

  21               UNIDENTIFIED SPEAKER:      That's correct, Judge.

  22               THE COURT:    All right.    And then Mr. Nicholson, you

  23    are on for First Federal Savings and Thomas Mills; is that

  24    right?

  25               MR. NICHOLSON:     Yes, Your Honor.
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 5 of 22 PageID #: 1128
                                                                             4


    1              THE COURT:    All right.    The dispute, as I understand

    2   it -- and you're going to all help me, I think, get the lay of

    3   the land a little bit better -- involves the plaintiff and

    4   nonparties, Mr. New, First Federal Savings and Thomas Mills.

    5              So I -- if you're on the line because you think you

    6   need to be just because something is scheduled but you don't

    7   have an interest in the dispute, either legally or just

    8   generally, you don't have to be on the call; and you can just

    9   drop off if you want to.      Just let me know if you want to.

  10    Does anybody want to drop off?

  11               Okay.   We are on the record today.        The dispute, as

  12    I understand it, involves subpoenas served by the plaintiff on

  13    the nonparties that I identified.        I don't rigidly apply the

  14    rule that -- about seeking discovery conferences when the

  15    parties involved in the dispute are largely nonparties; but I

  16    wanted to go ahead and have this today just so you could give

  17    me the lay of the land a little bit letter; and I can also

  18    determine what sort of briefing schedule will be necessary if,

  19    in fact, one will be, which, again, I find to be the case

  20    often with nonparty discovery disputes.

  21               Ms. Hays and Mr. Litoff, would you just outline for

  22    me generally, because I don't have the subpoenas you've

  23    issued, who the recipients are and just generally what the

  24    subpoenas ask for?

  25               MS. HAYS:    Yes, Your Honor.
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 6 of 22 PageID #: 1129
                                                                             5


    1              So on March 5th, ASC issued third-party subpoenas to

    2   Rob New, First Federal and Tom Mills.        Counsel from the third

    3   parties objected; and we've been trying to resolve the dispute

    4   between us since then with no success.

    5              I think it would be helpful for Your Honor if we

    6   gave you a little bit of background about Mr. New and why we

    7   expect that he has critical information that will assist ASC

    8   in proving its claims against Mr. Burkhart.

    9              We believe --

  10               THE COURT:    Ms. Hays, before you start, you said

  11    that since the subpoenas were served back in March that the

  12    lawyers have gone back and forth trying to resolve them.            Can

  13    you tell me if the -- if those talks have been focused on the

  14    scope of the subpoenas or something different from that?

  15               MS. HAYS:    Primarily -- Judge, I think there's a few

  16    additional arguments that have been made.         We proposed search

  17    terms.   They want more narrow search terms.         They want to

  18    limit it to put transactions and not the vendor fraud schemes.

  19    They want to limit to stopping it in 2015.

  20               One of the things we're seeking is information on

  21    Burkhart's current assets, which we believe Mr. New is holding

  22    for Mr. Burkhart.      So we couldn't reach agreement because of

  23    those positions.

  24               THE COURT:     All right.   Go ahead -- and you don't

  25    need to give me a lengthy argument because I suspect we're
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 7 of 22 PageID #: 1130
                                                                             6


    1   going to have some briefing on this; but if you would, as you

    2   started out, tell me who the recipients are and what sort of

    3   information generally the plaintiff is seeking.

    4                MS. HAYS:   Sure.   If at any point you feel like I'm

    5   giving you too much detail, feel free to stop me at any time.

    6                So Mr. New -- we believe the evidence will show that

    7   he has a lot of critical information that's going to assist us

    8   in proving our claims against Burkhart.         He's obviously not a

    9   defendant.    We're not seeking to prove the case against him,

  10    but the information he has and the role he's played in these

  11    schemes is critical information with respect to Mr. Burkhart.

  12                 These vendor schemes went on for years, Judge.         And

  13    before Mr. Burkhart utilized Steve Ganote, who was a defendant

  14    in this case, and Mr. Ganote's shell companies to facilitate

  15    the schemes, Mr. Burkhart utilized Rob New and Rob New's

  16    companies.

  17                 Over the years, Mr. New has made tens of millions of

  18    dollars as a knowing participant in these schemes.           Even after

  19    Mr. Ganote became involved and Mr. New's role decreased,

  20    Mr. New was still involved in some of the specific schemes

  21    alleged in the complaint, including Best Choice.

  22                 Before Mr. Ganote was involved, Mr. New also owned

  23    the shell vendors that profited from the Gordon Foods and

  24    Medline schemes, and Mr. New was the one providing the

  25    kickback to Mr. Burkhart; and we believe this will be relevant
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 8 of 22 PageID #: 1131
                                                                             7


    1   or will be evidence that we will seek to introduce against

    2   Mr. Burkhart because the later years of the Gordon Foods and

    3   Medline schemes are part of this complaint.

    4              Additionally, it's our understanding that it's been

    5   Mr. New's and Mr. Burkhart's practice for years to hold this

    6   money for each other, money from these fraudulent schemes; and

    7   specifically, when Mr. New made payments with respect to the

    8   put transactions in this case, including an $11.5 million

    9   payment, half of these funds it's our understanding belong to

  10    Mr. Burkhart; and all of those funds, all 11.5 million were

  11    proceeds that went to either New or Burkhart from the schemes.

  12               We also have information from witnesses to suggest

  13    that Mr. New is currently holding substantial funds for

  14    Mr. Burkhart and secretly distributing the large cash payments

  15    to Burkhart's wife.

  16               As Your Honor knows, there's a restitution order

  17    against Mr. Burkhart.     We believe this is a way to circumvent

  18    that and also hide assets that might be available in the civil

  19    litigation.

  20               We understand that, for example, Mr. New actually

  21    had someone recently rent a U-Haul and deliver a large crate

  22    believed to be filled with cash to Burkhart's wife, who is

  23    residing in Florida.

  24               All of these are topics that we intend to explore

  25    with Mr. New in a deposition; but we first, of course, need
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 9 of 22 PageID #: 1132
                                                                             8


    1   the relevant documents in his possession, including this

    2   correspondence with Burkhart and the other co-schemers, and

    3   the bank records for the entities New owned that are involved

    4   in Burkhart's schemes.

    5              With respect to -- go ahead.

    6              THE COURT:    Go ahead.    So First Federal and Thomas

    7   Mills -- is Thomas Mills then an official at the -- or

    8   director or something at the bank?

    9              MS. HAYS:    Yes, Your Honor, I believe.

  10               THE COURT:    Go ahead.

  11               MS. HAYS:    So, First Federal Bank holds accounts for

  12    some of the Burkhart defendant entities in this lawsuit as

  13    well as other companies in which both Mr. New and Mr. Burkhart

  14    have an interest.      First Federal, most importantly, was

  15    utilized by Mr. New and Mr. Burkhart to obtain financing

  16    related to some of the put transactions that is at issue in

  17    the complaint.

  18               Then specifically, Mr. Mills -- we understand

  19    Mr. Mills and Mr. New have had a personal relationship for

  20    quite a few years, and he was Mr. New's main contact at the

  21    bank.   We believe the evidence will show that he facilitated

  22    the financing related to some of these put transactions.

  23               We also have information that Mr. Mills received

  24    personal payments on the side from Mr. New and Mr. Burkhart in

  25    order to facilitate the put transactions for Mr. Burkhart's
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 10 of 22 PageID #:
                                    1133
                                                                           9


  1   benefit.

  2               For -- that's kind of the background on the third

  3   parties.   I'm happy to go into specifics on the disputes on

  4   the requests if Your Honor would like.

  5               THE COURT:   Well, I would like to get just -- again,

  6   just a rather generalized sense of what the subpoenas seek

  7   from these nonparties.

  8               MS. HAYS:    Sure.   It's two main categories, Judge.

  9   It's -- with respect to the -- Mr. New's involvement and the

 10   bank's involvement in the vendor transactions and the put

 11   transactions, we're looking for communications among the

 12   parties related to those transactions, and also bank records

 13   showing the transfer of funds between Mr. Burkhart and the

 14   parties.   And then also information about current, more recent

 15   transactions between Burkhart and New, which goes to the issue

 16   of Mr. Burkhart's current assets.

 17               Mr. New's counsel has made a few objections.          The

 18   first objection is that --

 19               THE COURT:    Let's let Mr. Delk go ahead and describe

 20   the objections.    I just wanted to get, again, a sense of a lay

 21   of the land; and then we'll come back to the plaintiff's

 22   position with respect to the objections.         I would like to hear

 23   the objections from the nonparties' counsel first.           Thank you,

 24   though.    I'll circle back.

 25               Mr. Delk, if you would, in summary fashion, outline
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 11 of 22 PageID #:
                                    1134
                                                                          10


  1   Mr. New's objections to the subpoenas.

  2              MR. DELK:    Sure.   Your Honor, thank you.

  3              First -- and I'm not going to go in and belabor or

  4   waste the Court's time with responding to, frankly, the

  5   outlandish nature of the suggestions by plaintiff's counsel

  6   who Rob New is, what he has purportedly done or not done.            We

  7   obviously object to the characterization of who Mr. New is.

  8              But more to the point, Mr. New is a businessman who

  9   has had legitimate and ongoing business relationships with

 10   Health Hospital Corporation and ASC.        He is both a competitor

 11   of ASC and HHC but also a business partner.          I think that's

 12   important to keep that in mind when thinking about the nature

 13   of what these requests are targeted to or seek, not to mention

 14   the fact, of course, Rob New is a nonparty individual that is

 15   seeking basically over ten years worth of information as

 16   relates to communications that range anywhere from literally

 17   communications between Rob New and his lawyer to Rob New and

 18   his banker and/or his bank.

 19              So the subpoenas that relate to Rob New -- directly

 20   to Rob New as well as to First Federal as well as Thomas

 21   Miller are objectionable, Your Honor.

 22              For example, the very first request both to

 23   Mr. Mills, to the bank, and to Rob New ask for ten years'

 24   worth of documents that in any way relate to Rob New, meaning

 25   directly to First Federal.      That, obviously, will capture many
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 12 of 22 PageID #:
                                    1135
                                                                          11


  1   unrelated documents, entries, banking, obviously, materials

  2   that are very personal and confidential to Mr. New that have

  3   absolutely nothing to do with this case.

  4              And it's, obviously, very much worth noting, Your

  5   Honor, that Mr. New and his various businesses have absolutely

  6   nothing to do with this litigation.        And, in fact, ASC and

  7   Mr. New settled their respective disputes some time ago back

  8   in October of 2017.     And as a result of entering into that

  9   settlement agreement, Your Honor, that is yet another basis --

 10   putting aside the fact that the requests are overly broad,

 11   cause an incredible amount of undue burden and expense to a

 12   nonparty in violation of Rule 45 and 26; but we also have

 13   basically bought our peace with ASC.

 14              And to the extent that ASC wanted to have the right

 15   to engage in this onerous and burdensome discovery with

 16   Mr. New, they could have and should have crafted an exception

 17   to the release that was entered into.

 18              Frankly, there's a Ninth Circuit case directly on

 19   point that in essence stands for the proposition that once a

 20   party has bought their peace and settled all claims and causes

 21   of action with respect to the other parties, that includes the

 22   ability to engage in the onerous type of discovery that is

 23   here.

 24              So, you know, we have on a very high level attempted

 25   to work with plaintiff's counsel from the standpoint of what
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 13 of 22 PageID #:
                                    1136
                                                                          12


  1   documents and materials they actually need to pursue their

  2   case against individuals that have something to do with the

  3   litigation and not a nonparty such as Mr. New.          Again, as

  4   plaintiff's counsel alluded to, that relates to their real

  5   estate put transactions as referenced in the lawsuit and then

  6   the other, I guess, identifiable area in which is arguably

  7   discoverable are financial payments from Mr. New to

  8   Mr. Burkhart.

  9               Now, we obviously object to that from the standpoint

 10   of that's asset-based discovery, which, frankly, that is not

 11   even discoverable at this point in time.         Plaintiff needs to

 12   be able to get a judgment against Mr. Burkhart before they

 13   start to engage or endeavor into the asset-based type of

 14   discovery; but nonetheless we have agreed on a basis of

 15   compromise to say, fine, we will show you or provide to you

 16   materials or documents, if any, of any payments made to

 17   Mr. Burkhart during the relevant time period.          But in trying

 18   to come to a resolution on that, the plaintiff's counsel has

 19   wanted more.

 20               Of course, we're going to do that subject to an

 21   appropriate protective order, subject to attorneys' eyes only,

 22   et cetera to protect the parties' respective interests; but

 23   yet, plaintiff wants more.      And says, no, it can't be

 24   redacted.   In fact, if there's any document at all that

 25   demonstrates a payment that is coming from Mr. New to
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 14 of 22 PageID #:
                                    1137
                                                                          13


  1   Mr. Burkhart, we expect to see the entire document, which

  2   then, of course, provides or puts Mr. New's personal interests

  3   in terms of his confidential affairs that are personal to him

  4   open to discovery that, frankly, have nothing to do with this

  5   litigation which, again, is not relevant and certainly not

  6   proportional to the needs of this case as Rule 26 requires.

  7              So, you know, I could go into much more detail as to

  8   what we're looking at; but in essence, really, they're looking

  9   for a scope of documents that aren't even related to the time

 10   frame at issue.    But then, the nature of the requests have

 11   absolutely nothing to do with this case and go well beyond any

 12   sort of relevant issues at play.

 13              And so for those general reasons is the basis of why

 14   we have found the subpoenas to be objectionable.           And I can go

 15   into more examples of the nature of the fishing expedition if

 16   you like; but I wanted to give you a little bit of a flavor,

 17   Your Honor, as to what's out there and what's being requested

 18   of, frankly, a nonparty individual to comply with an

 19   incredibly onerous and burdensome subpoena.

 20              THE COURT:    All right.    Thank you.

 21              Mr. Nicholson, what are the objections of First

 22   Federal Savings and Mr. Mills?

 23              MR. NICHOLSON:     Thank you, Judge.      You know, the

 24   bank's objections pretty much mirror Mr. New's.

 25              Then in addition, we believe that all the
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 15 of 22 PageID #:
                                    1138
                                                                          14


  1   information that's been sought from the bank is available

  2   elsewhere.     To put the bank through the effort of getting all

  3   this is a little overburdensome.

  4                Mr. Mills, I think we've kind of resolved his

  5   issues.    As a practical matter, he doesn't have any documents

  6   responsive to the requests; and I believe that the plaintiff

  7   is willing to accept an affidavit to that effect.           So his is

  8   separate from any information that the bank would have or that

  9   he would have in this capacity as an employee of the bank.

 10                THE COURT:     Okay.   This has all been helpful, just

 11   as background for me.       As I said, typically when a discovery

 12   dispute involves nonparties, I am going to want briefing on

 13   them.     I, of course, do and want to get the relevant subpoenas

 14   attached to your briefing.          I would like to talk about a

 15   schedule for that.        And I think the place to start under these

 16   circumstances with a nonparty situation is a motion to quash.

 17                So Mr. Delk, when would you propose to have a motion

 18   to quash on file?

 19                MR. DELK:    Your Honor, I would say 30 days would be

 20   appropriate.     I mean, there's a lot of moving parts here.

 21   Obviously, it's going to require, I think, a fair amount of

 22   analysis just given, frankly, the overly broad nature of the

 23   requests, coupled with currently my schedule just doesn't

 24   permit me to devote the time in the next two weeks to get it

 25   done.     If we could have 30 days from today to get the motion
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 16 of 22 PageID #:
                                    1139
                                                                          15


  1   to quash on file, I would appreciate that.

  2                THE COURT:   Ms. Hays, can you live with that?

  3                MS. HAYS:    Yes, Your Honor.   I have one question

  4   when the time is right just in terms of the briefing practice.

  5                THE COURT:   Yeah.   I intend to speak to that in just

  6   a minute; and to the extent I don't cover the question that

  7   you have, of course, feel free to ask.

  8                What I wanted to say about briefing on these

  9   disputes is to encourage you in the next 30 days to use the

 10   next 30 days not only to write a brief but to continue to

 11   explore possible resolutions of at least some of the disputes

 12   between you.    See if you can compromise on some things, set

 13   those aside, and brief only what really needs to be decided.

 14   That's a tricky thing, I think, sometimes with discovery

 15   disputes because sometimes counsel take the position, well,

 16   look, we weren't able to resolve our dispute; and so both

 17   sides are simply going to swing for the fences in their

 18   briefing.

 19                What I suggest to you is if you are not willing to

 20   reach some agreements and set them -- and then set those

 21   issues aside and brief only the things that you can't resolve,

 22   but in your briefing, that if you feel that you must swing for

 23   the fences, that you also, though, include your alternative

 24   positions.

 25                For example, on scope, let's say the temporal scope,
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 17 of 22 PageID #:
                                    1140
                                                                          16


  1   the ten-year issue, plaintiff, of course, can advance the

  2   position that it needs ten years; but if it wants to suggest a

  3   compromise and if the defendant wants to suggest a compromise

  4   and argue for that, I encourage you to take those sorts of

  5   alternative positions because it helps inform me about

  6   potential resolutions and what might be appropriate, because

  7   one of the difficulties I think in presenting discovery

  8   disputes for resolution by the Court is that, of course, the

  9   parties and the lawyers know far more about what's out there

 10   and what's important and what reasonable accommodations that

 11   there might be or a range of reasonable accommodations.

 12              And so I do encourage you to, as I said, to present

 13   alternative arguments.

 14              Ms. Hays, what question did you have about briefing?

 15              MS. HAYS:    So, Your Honor, Mr. Delk mentioned the

 16   settlement agreement between ASC and Mr. New; and I understand

 17   that's one of their main arguments.        We believe the settlement

 18   agreement solidly supports our position.         There are no

 19   provisions in it that limit our ability to seek discovery from

 20   Mr. New related to this litigation.        So in a typical

 21   situation, we would attach that confidential settlement

 22   agreement because it's related to this dispute.

 23              I wanted to get your guidance on that issue and also

 24   see what Mr. New's counsel's position was on that.           We can

 25   file it under seal.
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 18 of 22 PageID #:
                                    1141
                                                                          17


  1              THE COURT:    Mr. Delk, any objection to the Court's

  2   orders simply directing the plaintiff to file that under seal

  3   or you to file it under seal for that matter?

  4              MR. DELK:    Yes.   Your Honor, obviously, that's what

  5   we would request and prefer, that it be filed under seal.

  6   Frankly, it looks like we'll be filing the first motion anyway

  7   to cue this issue up before the Court.         So yes, we would ask

  8   that the order be issued to say yes, filed under seal, as it

  9   is a confidential agreement.

 10              THE COURT:    All right.    And I'll do that, so you

 11   don't need to file a separate motion for leave to file it

 12   under seal.   I'll just direct that in my briefing schedule

 13   order.

 14              MR. DELK:    Thank you, Your Honor.

 15              THE COURT:    Okay.    And then Ms. Hays, when would you

 16   propose to file a response to the motion?

 17              MS. HAYS:    If we could have three weeks, Your Honor.

 18              THE COURT:    All right.    And then any reply, 14 days?

 19              MR. DELK:    That sounds fine, Your Honor.        Thank you.

 20              THE COURT:    Okay.    Is there anything else that any

 21   of you think that we can discuss today that would help advance

 22   the resolution formally or informally of these disputes?

 23   Ms. Hays, is there anything else?

 24              MS. HAYS:    The only thing, Judge, that comes to mind

 25   is Mr. Nicholson said he believed we reached agreement with
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 19 of 22 PageID #:
                                    1142
                                                                          18


  1   respect to Mr. Mills.       You know, we had proposed an affidavit

  2   where he certifies that he does not have any responsive

  3   documents.

  4                At this point -- and we had not heard back from him

  5   on that; but at this point, the representation was that

  6   Mr. Mills had only searched his active e-mail.          He had not --

  7   based on what we understand, he has not searched the bank

  8   records or hard copy files or anything -- or other electronic

  9   records, only his e-mails.        That would, of course, not be

 10   sufficient from our perspective.        So I'm not sure where we

 11   stand on that and whether Mr. Nicholson will need to file a

 12   brief as well.     I just wanted to make that clarification.

 13                THE COURT:    All right.   Well, I'll leave that to

 14   you -- the two of you to follow up on that.

 15                MR. NICHOLSON:    That's fair.

 16                THE COURT:     Mr. Delk, anything further?

 17                MR. DELK:    Judge Lynch, this is actually Bob

 18   Stauffer.    If I could just make one request.        I'm also on

 19   behalf of Mr. New.        I'm looking at the calendar and trying to

 20   figure out the dates that this comes due for the briefing

 21   schedule that you set.        That would put, I think, the

 22   plaintiff's response brief being due on about June 28th or

 23   thereabouts and then make our reply brief due over the week of

 24   the July 4th holiday, which -- during which I will be on

 25   vacation.     I was wondering if we could actually have more,
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 20 of 22 PageID #:
                                    1143
                                                                          19


  1   like, 21 days instead of the 14 on that reply brief.

  2              THE COURT:    Okay.      Any objection, Ms. Hays?

  3              MS. HAYS:     No, Your Honor, but I would ask -- I'm --

  4   now that I'm looking at the calendar as well, I'm in trial the

  5   week of June 24th.      So maybe if we could just push the

  6   schedule back entirely another week, that would be helpful.

  7              THE COURT:     So you mean in other words, do 28 days

  8   on the plaintiff's response?

  9              MS. HAYS:     Yes.

 10              THE COURT:    And then Mr. Stauffer, does that work

 11   for you, 14 days after pushing the plaintiff's response by

 12   seven days?

 13              MR. STAUFFER:        I believe it does.

 14              THE COURT:     All right.     Anything -- Mr. Nicholson,

 15   anything else?

 16              MR. NICHOLSON:        No, thank you, Judge.

 17              THE COURT:    All right.      Do any of the defense

 18   counsel on the line or Mr. Lundberg have anything to add, to

 19   ask?   Anything else?

 20              Okay.   All right.       Well, thank you all.     I'll issue

 21   an order that will make any motions to quash subpoenas due in

 22   30 days; response, 28 days; replies, 14 days.            The order will

 23   direct the filing of any settlement agreement pertinent to the

 24   dispute to be filed under seal.

 25              All right.     Thank you all.
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 21 of 22 PageID #:
                                    1144
                                                                          20


  1             (The proceedings were adjourned at 10:33 a.m.)
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:17-cv-03273-TWP-DML Document 167-1 Filed 06/14/19 Page 22 of 22 PageID #:
                                    1145



  1                      CERTIFICATE OF COURT REPORTER
  2

  3        I, Cathy Jones, court-approved transcriber, certify that
  4   the foregoing is a correct transcript from the official
  5   electronic sound recording of the proceedings in the
  6   above-entitled matter.
  7

  8

  9    /s/ Cathy Jones                                May 31, 2019
    ______________________________
 10   CATHY JONES, RDR, FCRR
      Official Court Reporter
 11   Southern District of Indiana
      Indianapolis Division
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
